PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                             No. 02-4668
NORMAN LEE BLOUNT,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                            (CR-01-17)

                       Argued: April 4, 2003

                      Decided: July 24, 2003

        Before WILKINS, Chief Judge, and TRAXLER and
                  GREGORY, Circuit Judges.



Affirmed by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge Traxler and Judge Gregory joined.


                            COUNSEL

ARGUED: James Ashford Metcalfe, Assistant United States Attor-
ney, Norfolk, Virginia, for Appellant. Frances Hemsley Pratt,
Research and Writing Attorney, Norfolk, Virginia, for Appellee. ON
BRIEF: Paul J. McNulty, United States Attorney, Norfolk, Virginia,
for Appellant. Frank W. Dunham, Jr., Federal Public Defender, Larry
M. Dash, Assistant Federal Public Defender, Norfolk, Virginia, for
Appellee.
2                      UNITED STATES v. BLOUNT
                               OPINION

WILKINS, Chief Judge:

   Appellee Norman Lee Blount was convicted of possession of a
firearm and ammunition by a felon, in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000). The Government contends that the district
court erred at sentencing by refusing to impose a four-level enhance-
ment for "possess[ing] [a] firearm or ammunition in connection with
another felony offense," U.S. Sentencing Guidelines Manual
§ 2K2.1(b)(5) (2001).1 We affirm.

                                    I.

   The conviction and sentence at issue here arose from a burglary
committed by Blount in Chesapeake, Virginia. As recounted in the
presentence report (PSR), Blount was stopped by police while walk-
ing near the crime scene. The police ultimately arrested him and
searched his bag, which contained, inter alia, a box of ammunition.
Blount subsequently confessed to committing a burglary and to steal-
ing the ammunition during the commission of that offense. He also
admitted that he stole a revolver during the burglary and later dis-
carded it; with Blount’s guidance, the police found the revolver in a
ditch approximately one-half mile from the site of the burglary.

   After being indicted for multiple offenses arising from this inci-
dent, Blount pled guilty to violating § 922(g)(1). The PSR prepared
after this plea stated that the applicable offense level was 27, based
in part on a four-level enhancement pursuant to § 2K2.1(b)(5). This
offense level, together with Blount’s criminal history category of VI,
yielded a guideline range of 130 to 162 months. Before sentencing,
however, Blount objected to the guidelines computations, asserting
that the § 2K2.1(b)(5) enhancement was improper because the only
other offense associated with his possession of the firearm was the
burglary during which the firearm was obtained. The district court
    1
    There is some ambiguity in the record about whether the probation
officer and the district court used the 2000 guidelines manual or the 2001
manual. We need not resolve this, however, as the provisions relevant to
this appeal are identical.
                      UNITED STATES v. BLOUNT                       3
agreed with Blount and therefore concluded that his offense level
should be 23 rather than 27. This conclusion yielded a sentencing
range of 92 to 115 months. The court sentenced Blount to 108 months
imprisonment.

                                 II.

   Section 2K2.1(b)(5) provides for a four-level enhancement if "the
defendant used or possessed any firearm or ammunition in connection
with another felony offense; or possessed or transferred any firearm
or ammunition with knowledge, intent, or reason to believe that it
would be used or possessed in connection with another felony
offense." The purpose of this enhancement is to ensure that a defen-
dant receives more severe punishment if, in addition to committing a
firearms offense within the scope of § 2K2.1, he commits a separate
felony offense that is rendered more dangerous by the presence of a
firearm (or facilitates another person’s commission of an offense
involving a firearm). See United States v. McDonald, 165 F.3d 1032,
1037 (6th Cir. 1999) (stating that § 2K2.1(b)(5) "was created in
response to a concern about the increased risk of violence when fire-
arms are used or possessed during the commission of another felony"
(emphasis omitted)); United States v. Armstead, 114 F.3d 504, 513
(5th Cir. 1997) (stating that § 2K2.1(b)(5) "reflects the concern for
public safety which the Guidelines sought to achieve").

   The question before us is whether the language of § 2K2.1(b)(5)—
viewed in light of its commentary and its underlying purpose—
requires an enhancement when, as here, a defendant acquires a fire-
arm during a theft or burglary but does not use the firearm or evince
any willingness to do so. To answer this question, we must consider
whether the burglary committed by Blount constituted "another fel-
ony offense" and, if so, whether the firearm and ammunition underly-
ing his conviction were possessed "in connection with" the burglary.
We hold that the burglary does qualify as "another felony offense" but
that a § 2K2.1(b)(5) enhancement is nonetheless improper here
because the record does not demonstrate a sufficient nexus between
the burglary and Blount’s possession of a firearm.
4                      UNITED STATES v. BLOUNT
                    A. "Another Felony Offense"

                                   1.

   The Government argues that the burglary committed by Blount
constituted "another felony offense" for purposes of § 2K2.1(b)(5)
because the burglary and Blount’s § 922(g) offense would be
regarded as separate crimes under Blockburger v. United States, 284
U.S. 299 (1932). Blount counters that "another felony offense" must
be "an offense distinct from the conduct by which he acquired the
firearms." Br. of Appellee at 22. We agree with the position advanced
by the Government.

   Blockburger provides that, "where the same act or transaction con-
stitutes a violation of two distinct statutory provisions, the test to be
applied to determine whether there are two offenses or only one, is
whether each provision requires proof of a fact which the other does
not." Blockburger, 284 F.3d at 304. This test has been applied to
ascertain legislative intent, see id., and to determine whether two
offenses were the same for purposes of the Fifth Amendment prohibi-
tion against double jeopardy or the Sixth Amendment right to coun-
sel, see Texas v. Cobb, 532 U.S. 162, 173 (2001).

   The commentary to § 2K2.1 supports the application of Blockbur-
ger here. In particular, Application Note 7 defines "felony offense" to
mean "any offense (federal, state, or local) punishable by imprison-
ment for a term exceeding one year, whether or not a criminal charge
was brought, or conviction obtained." This definition necessarily
focuses on the elements of the "felony offense," as there is no way to
determine whether conduct is "punishable by imprisonment for a term
exceeding one year" except by ascertaining that such conduct satisfies
the elements of a particular crime. Thus, the "felony offense" that
forms the basis for a § 2K2.1(b)(5) enhancement ("the enhancement
offense")—in this case, burglary—must consist of a crime comprising
defined elements.

   In determining whether a proffered enhancement offense consti-
tutes "another felony offense" relative to the offense of conviction, a
sentencing court could conceivably compare the elements of the
enhancement offense with the conduct surrounding the offense of
                        UNITED STATES v. BLOUNT                           5
conviction. The word "another," however, signifies that such asym-
metry is inappropriate. See Webster’s Third New Int’l Dictionary 89
(1981) (defining "another" to mean "an additional one of the same
kind : one more"); cf. United States v. Cutler, 36 F.3d 406, 408 (4th
Cir. 1994) (defining "another," as used in this context, to mean "‘addi-
tional, one more’" (quoting The American Heritage Dictionary, Sec-
ond College Edition (1982))). Thus, if a sentencing court must look
to the elements of the enhancement offense, as Note 7 requires, it
should also consider the elements of the offense of conviction.2

   We recognize that this focus on the elements does not compel us
to apply Blockburger. But the Blockburger test was formulated for
resolving the very issue before us—namely, whether conduct by the
defendant should be regarded as constituting a single offense or multi-
ple distinct offenses. Moreover, because the Blockburger test requires
only minimal separation between the enhancement offense and the
offense of conviction, it does not unduly curtail application of
§ 2K2.1(b)(5). We therefore believe that Blockburger provides the
appropriate standard for determining whether a proffered enhance-
ment offense qualifies as "another felony offense."

                                     2.

   Five other courts of appeals have considered the validity of
§ 2K2.1(b)(5) enhancements in cases similar to this one. Two of these
courts approved the imposition of such enhancements without articu-
lating a general test for determining when a proffered enhancement
offense qualifies as "another felony offense." See United States v.
English, 329 F.3d 615, 617-18 (8th Cir. 2003);3 Armstead, 114 F.3d
   2
     We do not suggest that this definition of "offense" is appropriate for
all applications of the guidelines, or even for all applications of § 2K2.1.
On the contrary, the guidelines generally use the word "offense" to mean
"the offense of conviction and all relevant conduct . . . unless a different
meaning is specified or is otherwise clear from the context." U.S.S.G.
§ 1B1.1, comment. (n.1(k)). As explained in the text, we believe another
meaning is "otherwise clear" here.
   3
     In English, the Eighth Circuit appears to have applied the Blockburger
test without explicitly adopting it. See id. at 618. In an earlier case, the
Eighth Circuit upheld a § 2K2.1(b)(5) enhancement on the basis that the
enhancement offense was "a different kind of crime" from the offense of
conviction. United States v. Kenney, 283 F.3d 934, 938 n.3 (8th Cir.),
cert. denied, 123 S. Ct. 270 (2002).
6                     UNITED STATES v. BLOUNT
at 512-13. Three other courts overturned the defendants’
§ 2K2.1(b)(5) enhancements on the ground that there was insufficient
separation between the enhancement offense and the offense of con-
viction. See United States v. Fenton, 309 F.3d 825, 827-28 (3d Cir.
2002); United States v. Szakacs, 212 F.3d 344, 351-52 (7th Cir.
2000); United States v. Sanders, 162 F.3d 396, 400-02 (6th Cir.
1998).

   The Third, Sixth, and Seventh Circuits rejected the Blockburger
test, see Szakacs, 212 F.3d at 351-52, adopting instead a rule requir-
ing "a separation of time between the offense of conviction and the
[enhancement] offense, or a distinction of conduct between that
occurring in the offense of conviction and the [enhancement]
offense," Sanders, 162 F.3d at 400; accord Szakacs, 212 F.3d at 351.
We have already explained why we believe Blockburger provides the
proper standard. We believe it is also appropriate to explain why we
would not follow the course charted by the Third, Sixth, and Seventh
Circuits.

   The primary justification cited by these other courts is that some
separation is necessary in order to give effect to the word "another"
in the phrase "another felony offense." See, e.g., Sanders, 162 F.3d
at 400. But this treatment of the word "another" presupposes that the
offense of conviction includes all "relevant offense conduct." Id. For
the reasons stated above, however, we consider it appropriate to focus
on the offense elements, not the relevant conduct. This approach
makes it possible to apply § 2K2.1(b)(5) only to distinct offenses—
and thus to give effect to the word "another"—without requiring
entirely separate conduct.

   Neither are we persuaded by the suggestion in Szakacs that the
word "another" bars the application of § 2K2.1(b)(5) based on a con-
temporaneous crime that, if prosecuted federally, would have been
grouped with the firearms offense for which the defendant is being
sentenced. See Szakacs, 212 F.3d at 351 n.2. See generally U.S.S.G.
§ 3D1.2 (explaining when convictions must be grouped). The Szakacs
court reasoned that overlapping offenses "should not result in double
counting for purposes of punishment." Szakacs, 212 F.3d at 351 n.2.
With respect, we believe this reasoning misconstrues the guidelines
process. It is true that grouping is designed to "prevent multiple pun-
                       UNITED STATES v. BLOUNT                        7
ishment for substantially identical offense conduct." U.S.S.G. Ch. 3,
Pt. D, intro. comment. This does not mean, however, that a defendant
who commits two crimes during a single course of conduct may not
have the sentence for one offense increased based on the other
offense. On the contrary, Chapter 2 of the guidelines expressly pro-
vides for enhancements based on specific offense characteristics,
including offenses linked to the offense of conviction. The grouping
rules in Chapter 3 ensure that no additional penalty is imposed
beyond those enhancements; they do not preclude the enhancements
altogether. See id. (noting that some minor offenses may be "so
closely related to [a] more serious offense that it would be appropriate
to treat them as part of the more serious offense, leaving the sentence
enhancement to result from application of a specific offense charac-
teristic").

   An additional reason offered to support a restrictive reading of the
phrase "another felony offense" is that a broader interpretation would
require enhancement for virtually all weapons offenses because "al-
most every federal weapons offense could be prosecuted simulta-
neously under state law." Fenton, 309 F.3d at 828. In our experience,
however, it is common for § 922(g) convictions to arise from police
searches that result in the discovery of a firearm in the possession of
a convicted felon. While these searches are generally predicated on
suspicion that the felon has committed some other offense, there is
frequently no evidence linking that offense to possession of any
weapon; thus, that offense could not be used to support a
§ 2K2.1(b)(5) enhancement. On other occasions, the search ensues
from a traffic stop; in those cases, it may be clear that the defendant
possessed a firearm while committing a traffic infraction, but most
such infractions are not felonies and therefore would not justify a
§ 2K2.1(b)(5) enhancement. And, while possession of the firearm
may itself be a state-law crime, this would not support a
§ 2K2.1(b)(5) enhancement either, because Application Note 18
defines "another felony offense" to exclude firearms possession
crimes. Thus, even if contemporaneous crimes may be treated as
"[ ]other felony offense[s]," a large subset of § 922(g) prosecutions
would not implicate § 2K2.1(b)(5) at all.4
  4
   In the remaining cases—that is, those in which the defendant’s unlaw-
ful possession of a firearm is discovered because he has committed
8                       UNITED STATES v. BLOUNT
   Finally, we believe that adopting a restrictive definition of "another
felony offense"—such as the definition announced in Sanders—
entails significant disadvantages. First, such a definition may be more
difficult to apply than the Blockburger test, which has been clarified
by courts over several decades. Cf. Cobb, 532 U.S. at 173 (stating that
Blockburger would be easier to apply than "vague iterations of the
‘ "closely related to" ’ or ‘ "inextricably intertwined with" ’ test"
(quoting id. at 186 (Breyer, J., dissenting))). For example, suppose
that Blount had not picked up a firearm inside the house he was bur-
glarizing, but had instead discovered the firearm in the backyard and
picked it up immediately before breaking into the house. It is not clear
to us whether this slight difference in the sequence of events would
alter Blount’s exposure to a § 2K2.1(b)(5) enhancement under the
Sanders test. This uncertainty about how to apply Sanders is troubling
because it could lead to disparate sentences for similarly situated
offenders.

   We are also concerned that the Sanders test would produce results
inconsistent with the purposes underlying § 2K2.1(b)(5). For exam-
ple, suppose that Defendant X and Defendant Y both decide to bur-
glarize pawnshops. Defendant X acquires a firearm before the break-
in, and he keeps the weapon at ready during the burglary in case he
encounters anybody inside the shop. By contrast, Defendant Y is
unarmed when he breaks into the pawnshop, but he immediately finds
a firearm and keeps it close at hand while looting the rest of the shop.
Both defendants have prior felony convictions, and both are ulti-
mately convicted of violating § 922(g). So far as we can tell, Defen-
dant X would be eligible for a § 2K2.1(b)(5) enhancement under
Sanders, but Defendant Y would not be. But Defendant Y, no less
than Defendant X, deliberately armed himself and was prepared to
use a firearm to effectuate another crime. Consequently, applying
§ 2K2.1(b)(5) to Defendant X but not Defendant Y would not serve
the purposes of that enhancement.

another offense—a § 2K2.1(b)(5) enhancement properly reflects the
defendant’s additional culpability. See, e.g., United States v. Turnipseed,
159 F.3d 383, 386 (9th Cir. 1998) (upholding the imposition of a
§ 2K2.1(b)(5) enhancement on a defendant who had used a firearm to
commit an assault because the assault increased "the seriousness of the
gun possession").
                       UNITED STATES v. BLOUNT                         9
   For these reasons, we conclude that the Sanders test does not
implement the language and purposes of § 2K2.1(b)(5) as effectively
as the Blockburger test. We therefore hold that a proffered enhance-
ment offense qualifies as "another felony offense" if it is distinct from
the offense of conviction under Blockburger. And, because it appears
to be undisputed that Blount’s state-law burglary and his § 922(g)
offense are distinct under Blockburger, we hold that the burglary con-
stituted "another felony offense."

                      B. "In Connection With"

   The dispute among courts of appeals relating to the imposition of
§ 2K2.1(b)(5) enhancements based on contemporaneous crimes is
confined entirely to the phrase "another felony offense." This is
because the conclusion that a contemporaneous crime cannot be "an-
other felony offense"—the conclusion reached by the Third, Sixth,
and Seventh Circuits—eliminates any need to examine other portions
of § 2K2.1(b)(5). In our view, however, the "in connection with"
requirement, rather than the "another felony offense" requirement,
represents the primary limitation on the applicability of
§ 2K2.1(b)(5).

   Among the decisions cited above, only Armstead analyzes the
phrase "in connection with" as it relates to the application of
§ 2K2.1(b)(5) to contemporaneous crimes. In Armstead, the Fifth Cir-
cuit applied its precedent concerning the phrase "in connection with"
and concluded that a § 2K2.1(b)(5) enhancement was appropriate
because the firearms stolen by the defendant during a burglary "were
possessed [during the burglary] and could have been used to facili-
tate" it. Armstead, 114 F.3d at 512.

   The Fifth Circuit employs a definition of "in connection with" that
is subtly different from the definition we have previously adopted. In
the Fifth Circuit, the mere fact that a firearm was available to the
defendant during the commission of another crime satisfies the "in
connection with" requirement, even if the firearm was possessed
under circumstances that would have hindered its use. See United
States v. Condren, 18 F.3d 1190, 1199-1200, 1200 n.22 (5th Cir.
1994) (upholding § 2K2.1(b)(5) enhancement based on possession of
weapon in same location as cache of drug paraphernalia, even though
10                     UNITED STATES v. BLOUNT
drawer in which weapon was stored may have been locked). This
court, however, requires a clearer nexus between the firearm and the
associated offense. See United States v. Nale, 101 F.3d 1000, 1004
(4th Cir. 1996) (expressly rejecting the Condren approach); cf. United
States v. Young, 115 F.3d 834, 838 (11th Cir. 1997) (analyzing differ-
ences between Fourth and Fifth Circuit interpretations of "in connec-
tion with"). Our circuit precedent treats "in connection with" as
synonymous with "in relation to," as that term is used in 18 U.S.C.A.
§ 924(c) (West 2000). See United States v. Garnett, 243 F.3d 824,
828 (4th Cir. 2001). Under this interpretation, a weapon is used or
possessed "in connection with" another offense if the weapon "facili-
tates or has a tendency to facilitate the [other] offense." Id. at 829.
"[T]he firearm must have some purpose or effect with respect to the
. . . crime; its presence or involvement cannot be the result of accident
or coincidence." Smith v. United States, 508 U.S. 223, 238 (1993);
accord United States v. Lipford, 203 F.3d 259, 266 (4th Cir. 2000)
(stating that presence of firearm cannot be merely "spontaneous or
coincidental").

   The Government bears the burden of proving that the defendant
possessed a firearm "in connection with another felony offense." See
Garnett, 243 F.3d at 828 (noting that Government has burden of prov-
ing facts necessary to support § 2K2.1(b)(5) enhancement). In a case
like the one before us, the Government can meet this burden by show-
ing, for example, that the defendant actually used the stolen weapon
to intimidate occupants of the home, or that he prepared for this con-
tingency by keeping the firearm close at hand. Because no evidence
of this nature is present here, the record fails to establish that Blount
was eligible for a § 2K2.1(b)(5) enhancement.

                                  III.

   For these reasons, we hold that Blount committed "another felony
offense" but that the record contains no evidence that he possessed a
firearm "in connection with" that offense. It follows that the district
court properly refused to apply a § 2K2.1(b)(5) enhancement. We
therefore affirm the sentence imposed by the district court.

                                                            AFFIRMED